 1   David S. Bloch (SBN 184530)
     blochd@gtlaw.com
 2   GREENBERG TRAURIG, LLP
 3   Four Embarcadero Center, Suite 3000
     San Francisco, California 94111
 4   Telephone: 415.655.1300
     Facsimile: 415.520.5609
 5
     Kyle Chen (SBN 239501)
 6   kchen@gtlaw.com
     GREENBERG TRAURIG, LLP
 7   1900 University Avenue
     East Palo Alto, CA 94303
 8   Telephone: 650.289.7887
     Facsimile: 650.328.8508
 9
     Attorneys for Plaintiff
10   Jiaxing Super Lighting Electric Appliance Co., Ltd.
11
                                   UNITED STATES DISTRICT COURT
12

13                               NORTHERN DISTRICT OF CALIFORNIA

14

15   JIAXING SUPER LIGHTING ELECTRIC       )          Case Number: 3:20-cv-06174-RS
     APPLIANCE CO., LTD.                   )
16                                         )          JOINT STIPULATION OF VOLUNTARY
           Plaintiff,                      )          DISMISSAL WITH PREJUDICE
17
                                           )          PURSUANT TO FED. R. CIV. P.
18         vs.                             )          41(a)(1)(A)(ii) AND ORDER
                                           )
19   ARGO IMPORT EXPORT LTD.,              )          Complaint Filed: September 1, 2020
                                           )          Judge:           Hon. Richard Seeborg
20         Defendant.                      )
     _____________________________________ )
21

22

23

24

25

26

27

28
                                                   1
                   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
     ACTIVE 57722939v2
 1           Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), Plaintiff Jiaxing Super Lighting Electric Appliance

 2 Co., Ltd. (“Super Lighting”) and Defendant Argo Import Export Ltd. (“Argo”), by and through their

 3 counsel of record, hereby submit this joint stipulation regarding the voluntary dismissal with prejudice:

 4           WHEREAS, Super Lighting filed its Complaint on September 1, 2020, in the above-titled matter

 5 [ECF 1];

 6           WHEREAS, Argo filed its Answer to Super Lighting’s Complaint on December 7, 2020 [ECF

 7 14];

 8           WHEREAS, the parties have now agreed to settle all disputes between them and dismiss this

 9 matter with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii);

10           THEREFORE, the parties stipulate as follows:

11           This case is dismissed with prejudice, with each party to bear its own costs.

12

13
       Dated: May 25, 2021                      /s/ David S. Bloch
14                                              Counsel for JIAXING SUPER LIGHTING
15                                              ELECTRIC APPLIANCE CO., LTD.
                                                David S. Bloch (SBN 184530)
16                                              blochd@gtlaw.com
17                                              GREENBERG TRAURIG, LLP
                                                Four Embarcadero Center, Suite 3000
18                                              San Francisco, California 94111

19                                              Kyle Chen (SBN 239501)
                                                kchen@gtlaw.com
20                                              GREENBERG TRAURIG, LLP
                                                1900 University Avenue
21                                              East Palo Alto, CA 94303
22

23

24
       Dated: May 25, 2021                      /s/ Steven W. Ritcheson
25                                              Counsel for ARGO IMPORT EXPORT LTD.
26                                              James F. McDonough, III
                                                jmcdonough@hgdlawfirm.com
27
                                                Heninger Garrison Davis, LLC
28                                              3621 Vinings Slope, Suite 4320
                                                Atlanta, GA 30339
                                                   2
                 JOINT STIP TO VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
     ACTIVE 57722939v2
 1
                                                Steven W. Ritcheson
 2                                              swritcheson@insightplc.com
 3                                              Insight, PLC
                                                578 Washington Blvd., #503
 4                                              Marina del Rey, CA 90292

 5

 6

 7

 8
                                                CERTIFICATION
 9
             I, David S. Bloch, am the ECF user whose ID and password are being used to file this
10
     Stipulation in compliance with Local Rule 5-1(i)(3). I hereby attest that the concurrence of the filing of
11
     this document has been obtained from each of the other signatories indicated by a conformed signature
12
     (/s/) within this document.
13
     Dated: May 25, 2021                                By:     /s/ David S. Bloch
14                                                                David S. Bloch
15

16

17

18

19                                                   ORDER

20           PURSUANT TO STIPULATION, and for good cause shown, IT IS ORDERED THAT:

21           1. The action is dismissed with prejudice pursuant to FRCP 41(a)(1)(A)(ii).

22           2. Each party shall bear their own costs and attorneys’ fees.

23           IT IS SO ORDERED.
                Dated: 5/25/2021
24                                                        _________________________________________

25                                                                Hon. Richard Seeborg

26

27

28
                                                   3
                 JOINT STIP TO VOLUNTARY DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
     ACTIVE 57722939v2
